DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 26 January 2022, in which claims 1, 6, 8, 10, and 14 were amended and claims 16-20 were added.

Claim Objections
Claims 18-20 are objected to because of the following informalities.  Examiner suggests the changes below:
“wherein the tether” be changed to --wherein each tether-- (claim 18, line 3);
“an inboard-outboard direction” be changed to --the inboard-outboard direction-- (claim 19, line 2);
“a width” be changed to --the width-- (claim 19, line 3);
“wherein the tether” be changed to --wherein each tether-- (claim 20, line 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John (US 3,795,412).  In a first interpretation, in regards to claims 1, 2, 4, 7, 9, and 19, John discloses a restraint system (restraint system within housing #20; column 3, lines 24-48) for helping to protect an occupant (occupant on seat #13) of a vehicle (#10) having a roof (#17) and a cabin (interior cabin of vehicle #10) with a seat (#13) for the occupant (figures 1-9), comprising:
a primary airbag (rear wall of rear inflatable tubes #26 extending into cabin on rear side of seatback #15) having a stored condition (within housing #20) within the roof (#17) and being inflatable to a deployed condition extending into the cabin on a first side (rear side) of the seat (#13; figures 1-3), wherein an inflatable volume of the primary airbag (volume of rear wall of rear inflatable tubes #26) has a width in an inboard-outboard direction of the vehicle (#10) spanning a width of the seat (figure 7; column 3, line 49-column 4, line 10)
a support airbag (front wall of front inflatable tubes #26 extending into cabin on front side of seatback #15) having a stored condition (within housing #20) within the roof (#17) and being inflatable to a deployed condition on a second side (front side) of the seat (#13) opposite the first side (rear side; figures 1-3; column 3, line 49-column 4, line 10)
tethers (netting #27) connecting the primary airbag (rear wall of rear inflatable tubes #26) and the support airbag (front wall of front inflatable tubes #26) such that occupant penetration into the primary airbag pulls the support airbag into engagement with the seat (#13; due to attachment of netting #27 around and between tubes #26, occupant penetration with one portion of netting will pull an opposite side of netting into engagement with seat #13; figures 1-9; column 3, line 49-column 4, line 10; column 5, lines 15-24)
wherein the first side (rear side) is rearward of the seat (#13) and the second side (front side) is forward of the seat (figures 3, 7)
wherein the support airbag (front wall of front inflatable tubes #26) engages the seat (#13) to restrict movement of the primary airbag (rear wall of rear inflatable tubes #26) away from the occupant in response to occupant penetration into the primary airbag (if rear inflatable tubes #26 are pushed back by the occupant, the front inflatable tubes #26 would be forced into engagement with the seatback #15; figure 1-9)
wherein the primary airbag (rear wall of rear inflatable tubes #26) and the support airbag (front wall of front inflatable tubes #26) are provided in a single airbag module (module within housing #20; figure 1-9)
wherein the support airbag (front wall of front inflatable tubes #26) is pulled into engagement with a seatback (#15) of the seat (#13) in response to occupant penetration into the primary airbag (rear wall of rear inflatable tubes #26; if rear inflatable tubes #26 are pushed back by occupant, front inflatable tubes #26 would be forced into engagement with seatback #15; figure 1-9)
wherein an inflatable volume of the support airbag (volume of front wall of front inflatable tubes #26) has a width in an inboard-outboard direction of the vehicle (#10) spanning a width of the seat (#13; figure 7).
In a second interpretation, in regards to claims 1, 3-5, 7, 9, and 19, John discloses a restraint system (restraint system within housing #20; column 3, lines 24-48) for helping to protect an occupant (occupant on seat #13) of a vehicle (#10) having a roof (#17) and a cabin (interior cabin of vehicle #10) with a seat (#13) for the occupant (figures 1-9), comprising:
a primary airbag (front wall of front inflatable tubes #26 extending into cabin on front side of seatback #15) having a stored condition (within housing #20) within the roof (#17) and being inflatable to a deployed condition extending into the cabin on a first side (front side) of the seat 
a support airbag (rear wall of rear inflatable tubes #26 extending into cabin on rear side of seatback #15) having a stored condition (within housing #20) within the roof (#17) and being inflatable to a deployed condition on a second side (rear side) of the seat (#13) opposite the first side (front side; figures 1-3; column 3, line 49-column 4, line 10)
tethers (netting #27) connecting the primary airbag (front wall of front inflatable tubes #26) and the support airbag (rear wall of rear inflatable tubes #26) such that occupant penetration into the primary airbag pulls the support airbag into engagement with the seat (#13; due to attachment of netting #27 around and between tubes #26, occupant penetration with one portion of netting will pull an opposite side of netting into engagement with seat #13; figures 1-9; column 3, line 49-column 4, line 10; column 5, lines 15-24)
wherein the first side (front side) is forward of the seat (#13) and the second side (rear side) is rearward of the seat (figure 3)
wherein the support airbag (rear wall of rear inflatable tubes #26) engages the seat (#13) to restrict movement of the primary airbag (front wall of front inflatable tubes #26) away from the occupant in response to occupant penetration into the primary airbag (if front inflatable tubes #26 are pushed forward by the occupant, rear inflatable tubes #26 would be forced into engagement with the seatback #15; figures 1-9)
wherein the primary airbag (front wall of front inflatable tubes #26) is configured to engage a lap of the occupant when in the deployed condition (engagement of bottom side of front inflatable tubes #26 with lap of occupant; figure 3)
wherein the primary airbag (front wall of front inflatable tubes #26) and the support airbag (rear wall of rear inflatable tubes #26) are provided in a single airbag module (module within housing #20; figure 1-9)
wherein the support airbag (rear wall of rear inflatable tubes #26) is pulled into engagement with a seatback (#15) of the seat (#13) in response to occupant penetration into the primary airbag (front wall of front inflatable tubes #26; if front inflatable tubes #26 are pushed forward by occupant, rear inflatable tubes #26 would be forced into engagement with seatback #15; figures 1-9)
wherein an inflatable volume of the support airbag (volume of rear wall of rear inflatable tubes #26) has a width in an inboard-outboard direction of the vehicle (#10) spanning a width of the seat (#13; figure 7).

Allowable Subject Matter
Claims 10-18 are allowed.
Claims 6, 8, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive.  In regards to pages 6-7, John (US 3,795,412) discloses wherein an inflatable volume of the primary airbag (volume of rear wall of rear inflatable tubes #26) has a width in an inboard-outboard direction of the vehicle (#10) spanning a width of the seat (#13; figure 7) in a first interpretation, and wherein an inflatable volume of the primary airbag (volume of front wall of front inflatable tubes #26) has a width in an inboard-outboard direction of the vehicle (#10) spanning a width of the seat (#13; .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses a restraint system encompassing multiple sides of vehicle seats.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614